DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance:

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device, wherein the conductive layer comprises a plurality of conductive parts overlapping the first electrode, arranged in at least two rows and at least two columns, and having a shape corresponding to the first electrode, and a connection line integrally connected to the conductive parts to electrically connect all of the conductive parts to each other.

Claim 15 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: a touch sensor wherein the conductive layer comprises a plurality of conductive parts overlapping the first electrode, arranged in at least two rows and at least two columns, having a shape corresponding to the first electrode, and one or more connection lines integrally connected to the conductive parts to electrically connect all of the conductive parts to each other.
The most relevant prior art is Weaver (US 2012/0062499) in view of Naganuma (US 2019/0050085).  Weaver teaches all the limitations of Claims 1 and 15 except for the electrode configuration. Naganuma teaches the claimed electrode configuration in the row or column only direction but does not teach an electrode configuration comprising a plurality of electrode parts that that extends for both a plurality of rows and a plurality of column where each of the electrode parts is electrically connected. Prior art was not found teaching the claimed electrode configuration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694